TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                             NO. 03-02-00178-CV




                                             Ida Council, Appellant

                                                          v.

                                            Ateyeh Jbeily, Appellee


                   FROM THE COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY
                  NO. 261,490, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




                  Appellant Ida Council filed a notice of appeal in the trial court in an attempt to perfect her

appeal in an eviction action to this Court; however, she failed to pay the required fee or file an affidavit of

indigence. See Tex. R. App. P. 20.1(c)(1) (Aan appellant must file the affidavit of indigence in the trial court

with or before the notice of appeal) (emphasis added). An appellate court may grant an extension of time

to file the affidavit Aif, within 15 days after the deadline for filing the affidavit, the party files in the appellate

court a motion . . . .@ The trial court rendered its judgment March 5, 2002. Accordingly, the notice of

appeal was due March 25, 2002. See Tex. R. App. P. 26.1(b). On April 11, appellant filed a motion to

extend time to file her affidavit of indigence; however, this exceeds the 15 day period prescribed by rule

20.1(c)(1). As a result, this Court is without jurisdiction to rule on her motion. Accordingly, we dismiss

the motion.
                 Furthermore, because appellant has not paid the fee due or timely filed an affidavit of

indigence, we dismiss her appeal. See Tex. R. App. P. 42.3.




                                                Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed

Filed: May 23, 2002

Do Not Publish